 Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 1 of 16                         PageID #: 1



                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE

U.S. Bank, National Association, Successor          CIVIL ACTION NO:
Trustee to Bank of America, N.A. as
Successor to LaSalle Bank, N.A. as Trustee
for the Merrill Lynch First Franklin
Mortgage Loan Trust, Mortgage Loan
Asset-Backed Certificates, Series 2007-2

                Plaintiff                           COMPLAINT

                        vs.                         RE:
                                                    256 Hanscom Road, Eliot, ME 03903

Hetty N. Merrill                                    Mortgage:
                                                    March 22, 2007
                 Defendant                          Book 15114, Page 413

Capital One Bank (USA), N.A.

                Party-In-Interest

        NOW COMES the Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of

America, N.A. as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin

Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, by and through its

attorneys, Doonan, Graves & Longoria, LLC, and hereby complains against the Defendant, and

Hetty N. Merrill, as follows:

                                 JURISDICTION AND VENUE

    1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

        because the Plaintiff and Defendant are citizens of different states and the matter in

        controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

        dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

        an appropriate pleading, may declare the rights and other legal relations of any interested
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 2 of 16                        PageID #: 2



    party seeking such declaration, whether or not further relief is or could be sought under 28

    U.S.C. § 2201.

 2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

    object of this litigation is a Note executed under seal currently owned and held by U.S. Bank,

    National Association, Successor Trustee to Bank of America, N.A. as Successor to LaSalle

    Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage Loan Trust, Mortgage

    Loan Asset-Backed Certificates, Series 2007-2, in which the Defendant, Hetty N. Merrill, is

    the obligor and the total amount owed under the terms of the Note is Three Hundred Sixty-

    Eight Thousand Nine Hundred Forty-Nine and 57/100 ($368,949.57) Dollars, plus attorney

    fees and costs associated with the instant action; thus, the amount in controversy exceeds the

    jurisdictional threshold of seventy-five thousand ($75,000.00) dollars.

 3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial

    portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

    property is located in Maine.

                                          PARTIES

 4. U.S. Bank, National Association, Successor Trustee to Bank of America, N.A. as Successor

    to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage Loan Trust,

    Mortgage Loan Asset-Backed Certificates, Series 2007-2 is a corporation with its principal

    place of business located at 425 Walnut St., Cincinnati, OH 45202.

 5. The Defendant, Hetty N. Merrill, is a resident of Eliot, County of York and State of Maine.

 6. The Party-in-Interest, Capital One Bank (USA), N.A., is located at 4851 Cox Road, Glen

    Allen, VA 23060.
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 3 of 16                      PageID #: 3



                                          FACTS

 7. On March 22, 2007, by virtue of a Warranty Deed from Daniel Conrad, Trustee of the

    Carol J. Conrad Revocable Trust of 2001, which is recorded in the York County Registry of

    Deeds in Book 15114, Page 411, the property situated at 256 Hanscom Road, Eliot, County

    of York, and State of Maine, was conveyed to Robert E. Merrill and Hetty N. Merrill, being

    more particularly described by the attached legal description. See Exhibit A (a true and

    correct copy of the legal description is attached hereto and incorporated herein).

 8. On March 22, 2007, Robert E. Merrill and Hetty N. Merrill, executed and delivered to First

    Franklin Financial Corp., an Op. Sub. of MLB&T Co., FSB a certain Note in the amount of

    $218,000.00. See Exhibit B (a true and correct copy of the Note is attached hereto and

    incorporated herein).

 9. To secure said Note, on March 22, 2007, Robert E. Merrill and Hetty N. Merrill executed a

    Mortgage Deed in favor of Mortgage Electronic Registration Systems, Inc., as nominee for

    First Franklin Financial Corp., an Op. Sub. of MLB&T Co., FSB, securing the property

    located at 256 Hanscom Road, Eliot, ME 03903, which Mortgage Deed is recorded in the

    York County Registry of Deeds in Book 15114, Page 413. See Exhibit C (a true and correct

    copy of the Mortgage is attached hereto and incorporated herein).

 10. On June 22, 2009, Robert E. Merrill and Hetty N. Merrill, executed a Modification

    Agreement (herein after referred to as the “Loan Modification”). See Exhibit D (a true and

    correct copy of the Loan Modification is attached hereto and incorporated herein).

 11. The Mortgage was then assigned to U.S. Bank, National Association, Successor Trustee to

    Bank of America, N.A., as Successor to LaSalle Bank, N.A., as Trustee for the Merrill Lynch

    First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2

    by virtue of an Assignment of Mortgage, dated November 22, 2011, and recorded in the
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 4 of 16                       PageID #: 4



    York County Registry of Deeds in Book 16216, Page 201. See Exhibit E (a true and correct

    copy of the Assignment of Mortgage is attached hereto and incorporated herein).

 12. The Mortgage was further assigned to U.S. Bank, National Association, Successor Trustee to

    Bank of America, N.A. as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch

    First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2

    by virtue of a Quitclaim Assignment, dated March 1, 2019, and recorded in the York County

    Registry of Deeds in Book 17903, Page 316. See Exhibit F (a true and correct copy of the

    Quitclaim Assignment is attached hereto and incorporated herein).

 13. Upon information and belief, Robert E. Merrill passed away on or about December 22,

    2015.

 14. On September 27, 2019, the Defendant, Hetty N. Merrill, was sent a Notice of Mortgagor's

    Right to Cure, as evidenced by the Certificate of Mailing (herein after referred to as the

    “Demand Letter”). See Exhibit G (a true and correct copy of the Demand Letter is attached

    hereto and incorporated herein).

 15. The Demand Letter informed the Defendant, Hetty N. Merrill, of the payment due date, the

    total amount necessary to cure the default, and the deadline by which the default must be

    cured, which was thirty-five (35) days from receipt of the Demand Letter. See Exhibit G.

 16. The Defendant, Hetty N. Merrill, failed to cure the default prior to the expiration of the

    Demand Letter.

 17. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

    as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

    Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is the present holder

    of the Note pursuant to endorsement by the previous holder (if applicable), payment of
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 5 of 16                      PageID #: 5



    value and physical possession of the Note in conformity with 11 M.R.S. § 3-1201, et seq., 10

    M.R.S. § 9416, and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929).

 18. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

    as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

    Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is the lawful holder and

    owner of the Note and Mortgage.

 19. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

    as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

    Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, hereby certifies that all

    steps mandated by law to provide notice to the mortgagor pursuant to 14 M.R.S.A. § 6111

    were strictly performed.

 20. Capital One Bank (USA), N.A. is a Party-in-Interest pursuant to a Writ of Execution in the

    amount of $3,474.63 dated April 6, 2009, and recorded in the York County Registry of

    Deeds in Book 15639, Page 56 and is in second position behind Plaintiff's Mortgage.

 21. The total debt owed under the Note and Mortgage as of December 27, 2019 is Three

    Hundred Sixty-Eight Thousand Nine Hundred Forty-Nine and 57/100 ($368,949.57)

    Dollars, which includes:

                    Description                               Amount
     Principal Balance                                                      $179,376.12
     Interest                                                               $117,069.72
     Late Fees                                                                $2,659.10
     Escrow Advance                                                          $25,081.89
     Lender Paid Expenses                                                    $42,738.83
     Deferred Late Fees                                                       $2,023.91
     Grand Total                                                            $368,949.57
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 6 of 16                         PageID #: 6



 22. Upon information and belief, the Defendant, Hetty N. Merrill, are presently in possession of

     the subject property originally secured by the Mortgage.

                      COUNT I – FORECLOSURE AND SALE

 23. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

     as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

     Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, repeats and re-alleges

     paragraphs 1 through 22 as if fully set forth herein.

 24. This is an action for foreclosure and sale respecting a real estate related Mortgage and title

     located at 256 Hanscom Road, Eliot, County of York, and State of Maine. See Exhibit A.

 25. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

     as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

     Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is the holder of the

     Note referenced in Paragraph 8 pursuant to endorsement by the previous holder (if

     applicable) and physical possession of the aforesaid Note in conformity with Title 11,

     section 3-1201, et seq. of the Maine Revised Statutes and Simansky v. Clark, 147 A. 205, 128

     Me. 280 (1929). As such, Plaintiff, U.S. Bank, National Association, Successor Trustee to

     Bank of America, N.A. as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch

     First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-

     2, has the right to foreclosure and sale upon the subject property.

 26. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

     as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

     Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is the current owner

     and investor of the aforesaid Mortgage and Note.
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 7 of 16                      PageID #: 7



 27. The Defendant, Hetty N. Merrill, are presently in default on said Mortgage and Note, having

    failed to make the monthly payment due January 1, 2012, and all subsequent payments, and,

    therefore, have breached the condition of the aforesaid Mortgage and Note.

 28. The total debt owed under the Note and Mortgage as of December 27, 2019 is Three

    Hundred Sixty-Eight Thousand Nine Hundred Forty-Nine and 57/100 ($368,949.57)

    Dollars, which includes:

                    Description                                Amount
     Principal Balance                                                     $179,376.12
     Interest                                                              $117,069.72
     Late Fees                                                               $2,659.10
     Escrow Advance                                                         $25,081.89
     Lender Paid Expenses                                                   $42,738.83
     Deferred Late Fees                                                      $2,023.91
     Grand Total                                                           $368,949.57


 29. The record established through the York County Registry of Deeds indicates that there are

    no public utility easements recorded subsequent to the Mortgage and prior to the

    commencement of these proceedings affecting the mortgaged premises at issue herein.

 30. By virtue of the Defendant’s breach of condition, the Plaintiff hereby demands a

    foreclosure and sale on said real estate.

 31. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendant, Hetty N. Merrill,

    on September 27, 2019, evidenced by the Certificate of Mailing. See Exhibit G.

 32. The Defendant, Hetty N. Merrill, is not in the Military as evidenced by the attached Exhibit

    H.
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 8 of 16                         PageID #: 8



                           COUNT II – BREACH OF NOTE

 33. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

    as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

    Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, repeats and re-alleges

    paragraphs 1 through 32 as if fully set forth herein.

 34. On March 22, 2007, Robert E. Merrill and Hetty N. Merrill, executed and delivered to First

    Franklin Financial Corp., an Op. Sub. of MLB&T Co., FSB a certain Note in the amount of

    $218,000.00. See Exhibit B.

 35. The Defendant, Hetty N. Merrill, is in default for failure to properly tender the January 1,

    2012 payment and all subsequent payments. See Exhibit G.

 36. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

    as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

    Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is the proper holder of

    the Note and is entitled to enforce the terms and conditions of the Note due to its breach

    by the Defendant, Hetty N. Merrill.

 37. The Defendant, Hetty N. Merrill, having failed to comply with the terms of the Note and

    Mortgage, is in breach of both the Note and the Mortgage.

 38. The Defendant, Hetty N. Merrill's breach is knowing, willful, and continuing.

 39. The Defendant, Hetty N. Merrill's breach has caused Plaintiff U.S. Bank, National

    Association, Successor Trustee to Bank of America, N.A. as Successor to LaSalle Bank, N.A.

    as Trustee for the Merrill Lynch First Franklin Mortgage Loan Trust, Mortgage Loan Asset-

    Backed Certificates, Series 2007-2 to suffer actual damages, including, but not limited to

    money lent, interest, expectancy damages, as well as attorney's fees and costs.
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 9 of 16                      PageID #: 9



 40. The total debt owed under the Note and Mortgage as of December 27, 2019, if no

    payments are made, is Three Hundred Sixty-Eight Thousand Nine Hundred Forty-Nine and

    57/100 ($368,949.57) Dollars, which includes:

                    Description                                Amount
     Principal Balance                                                     $179,376.12
     Interest                                                              $117,069.72
     Late Fees                                                               $2,659.10
     Escrow Advance                                                         $25,081.89
     Lender Paid Expenses                                                   $42,738.83
     Deferred Late Fees                                                      $2,023.91
     Grand Total                                                           $368,949.57


 41. Injustice can only be avoided by awarding damages for the total amount owed under the

    Note including interest, plus costs and expenses, including attorney fees.

 COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

 42. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

    as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

    Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, repeats and re-alleges

    paragraphs 1 through 41 as if fully set forth herein.

 43. By executing, under seal, and delivering the Note, Robert E. Merrill and Hetty N. Merrill,

    entered into a written contract with First Franklin Financial Corp., an OP Subdivison of

    MLB&T Co., FSB who agreed to loan the amount of $218,000.00 to Robert E. Merrill and

    Hetty N. Merrill. See Exhibit B.

 44. As part of this contract and transaction, Robert E. Merrill and Hetty N. Merrill, executed the

    Mortgage to secure the Note and the subject property. See Exhibit C.
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 10 of 16                     PageID #: 10



  45. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

     as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

     Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is the proper holder of

     the Note and successor-in-interest to First Franklin Financial Corp., an Op. Sub. of MLB&T

     Co., FSB, and has performed its obligations under the Note and Mortgage.

  46. The Defendant, Hetty N. Merrill, breached the terms of the Note and Mortgage by failing to

     properly tender the January 1, 2012 payment and all subsequent payments. See Exhibit G.

  47. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

     as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

     Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is the proper holder of

     the Note, and is entitled to enforce the terms and conditions of the Note due to its breach

     by the Defendant, Hetty N. Merrill.

  48. The Defendant, Hetty N. Merrill, having failed to comply with the terms of the Note and

     Mortgage, is in breach of contract.

  49. The Defendant, Hetty N. Merrill, is indebted to U.S. Bank, National Association, Successor

     Trustee to Bank of America, N.A. as Successor to LaSalle Bank, N.A. as Trustee for the

     Merrill Lynch First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed

     Certificates, Series 2007-2 in the sum of Three Hundred Sixty-Eight Thousand Nine

     Hundred Forty-Nine and 57/100 ($368,949.57) Dollars, for money lent by the Plaintiff, U.S.

     Bank, National Association, Successor Trustee to Bank of America, N.A. as Successor to

     LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage Loan Trust,

     Mortgage Loan Asset-Backed Certificates, Series 2007-2, to the Defendant.

  50. Defendant, Hetty N. Merrill's breach is knowing, willful, and continuing.
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 11 of 16                       PageID #: 11



  51. Defendant, Hetty N. Merrill's breach has caused Plaintiff, U.S. Bank, National Association,

     Successor Trustee to Bank of America, N.A. as Successor to LaSalle Bank, N.A. as Trustee

     for the Merrill Lynch First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed

     Certificates, Series 2007-2, to suffer actual damages, including, but not limited to money lent,

     interest, expectancy damages, as well as attorney's fees and costs.

  52. The total debt owed under the Note and Mortgage as of December 27, 2019, if no

     payments are made, is Three Hundred Sixty-Eight Thousand Nine Hundred Forty-Nine and

     57/100 ($368,949.57) Dollars, which includes:

                     Description                                 Amount
      Principal Balance                                                      $179,376.12
      Interest                                                               $117,069.72
      Late Fees                                                                $2,659.10
      Escrow Advance                                                          $25,081.89
      Lender Paid Expenses                                                    $42,738.83
      Deferred Late Fees                                                       $2,023.91
      Grand Total                                                            $368,949.57


  53. Injustice can only be avoided by awarding damages for the total amount owed under the

     Note and Mortgage, and for money had and received, including interest, plus costs and

     expenses, including attorney fees.

                           COUNT IV – QUANTUM MERUIT

  54. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

     as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

     Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, repeats and re-alleges

     paragraphs 1 through 53 as if fully set forth herein.
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 12 of 16                       PageID #: 12



  55. First Franklin Financial Corp., an Op. Sub. of MLB&T Co., FSB, predecessor-in-interest to

     U.S. Bank, National Association, Successor Trustee to Bank of America, N.A. as Successor

     to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage Loan Trust,

     Mortgage Loan Asset-Backed Certificates, Series 2007-2, loaned Robert E. Merrill and Hetty

     N. Merrill, $218,000.00. See Exhibit B.

  56. The Defendant, Hetty N. Merrill, are in default for failure to properly tender the January 1,

     2012 payment and all subsequent payments. See Exhibit G.

  57. As a result of the Defendant Hetty N. Merrill's failure to perform under the terms of their

     obligation, the Defendant, should be required to compensate the Plaintiff, U.S. Bank,

     National Association, Successor Trustee to Bank of America, N.A. as Successor to LaSalle

     Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage Loan Trust, Mortgage

     Loan Asset-Backed Certificates, Series 2007-2.

  58. As such, the Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of

     America, N.A. as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First

     Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is

     entitled to relief under the doctrine of quantum meruit.

                         COUNT V –UNJUST ENRICHMENT

  59. The Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

     as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

     Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, repeats and re-alleges

     paragraphs 1 through 58 as if fully set forth herein.

  60. First Franklin Financial Corp., an Op. Sub. of MLB&T Co., FSB, predecessor-in-interest to

     U.S. Bank, National Association, Successor Trustee to Bank of America, N.A. as Successor

     to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage Loan Trust,
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 13 of 16                       PageID #: 13



       Mortgage Loan Asset-Backed Certificates, Series 2007-2, loaned the Defendant, Hetty N.

       Merrill, $218,000.00. See Exhibit B.

   61. The Defendant, Hetty N. Merrill, has failed to repay the loan obligation.

   62. As a result, the Defendant, Hetty N. Merrill, have been unjustly enriched to the detriment of

       the Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America, N.A.

       as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin Mortgage

       Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2 as successor-in-interest

       to First Franklin Financial Corp., an Op. Sub. of MLB&T Co., FSB by having received the

       aforesaid benefits and money and not repaying said benefits and money.

   63. As such, the Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of

       America, N.A. as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First

       Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is

       entitled to relief.

                                  PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of

America, N.A. as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin

Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, prays this

Honorable Court:

   a) Issue a judgment of foreclosure and sale in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, U.S. Bank, National Association, Successor Trustee to

       Bank of America, N.A. as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch

       First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-

       2, upon the expiration of the period of redemption;
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 14 of 16                        PageID #: 14



  c) Find that the Defendant, Hetty N. Merrill, is in breach of the Note by failing to make

      payment due as of January 1, 2012, and all subsequent payments;

  d) Find that the Defendant, Hetty N. Merrill, is in breach of the Mortgage by failing to make

      payment due as of January 1, 2012, and all subsequent payments;

  e) Find that Robert E. Merrill and Hetty N. Merrill, entered into a contract for a sum certain in

      exchange for a security interest in the subject property;

  f) Find that the Defendant, Hetty N. Merrill, is in breach of contract by failing to comply with

      the terms and conditions of the Note and Mortgage by failing to make the payment due

      January 1, 2012 and all subsequent payments;

  g) Find that the Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of

      America, N.A. as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First

      Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is

      entitled to enforce the terms and conditions of the Note and Mortgage;

  h) Find that by virtue of the money retained by the Defendant, Hetty N. Merrill have been

      unjustly enriched at the Plaintiff ’s expense;

  i) Find that such unjust enrichment entitles the Plaintiff, U.S. Bank, National Association,

      Successor Trustee to Bank of America, N.A. as Successor to LaSalle Bank, N.A. as Trustee

      for the Merrill Lynch First Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed

      Certificates, Series 2007-2, to restitution;

  j) Find that the Defendant, Hetty N. Merrill, is liable to the Plaintiff, U.S. Bank, National

      Association, Successor Trustee to Bank of America, N.A. as Successor to LaSalle Bank, N.A.

      as Trustee for the Merrill Lynch First Franklin Mortgage Loan Trust, Mortgage Loan Asset-

      Backed Certificates, Series 2007-2, for money had and received;

  k) Find that the Defendant, Hetty N. Merrill, are liable to the Plaintiff for quantum meruit;
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 15 of 16                        PageID #: 15



  l) Find that the Defendant, Hetty N. Merrill, has appreciated and retained the benefit of the

     Mortgage and the subject property;

  m) Find that it would be inequitable for the Defendant, Hetty N. Merrill, to continue to

     appreciate and retain the benefit of the Mortgage, Note and subject property without

     recompensing the appropriate value;

  n) Find that the Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of

     America, N.A. as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First

     Franklin Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, is

     entitled to restitution for this benefit from the Defendant, Hetty N. Merrill;

  o) Determine the amount due on said Mortgage and Note, including principal, interest,

     reasonable attorney’s fees and court costs;

  p) Additionally, issue a money judgment against the Defendant, Hetty N. Merrill, and in favor

     of the Plaintiff, U.S. Bank, National Association, Successor Trustee to Bank of America,

     N.A. as Successor to LaSalle Bank, N.A. as Trustee for the Merrill Lynch First Franklin

     Mortgage Loan Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-2, in the

     amount of Three Hundred Sixty-Eight Thousand Nine Hundred Forty-Nine and 57/100

     ($368,949.57) Dollars, the total debt owed under the Note plus interest and costs including

     attorney’s fees and costs;

  q) For such other and further relief as this Honorable Court deems just and equitable.
Case 2:19-cv-00558-JAW Document 1 Filed 12/09/19 Page 16 of 16        PageID #: 16



                                        Respectfully Submitted,
                                        U.S. Bank, National Association, Successor
                                        Trustee to Bank of America, N.A. as
                                        Successor to LaSalle Bank, N.A. as Trustee for
                                        the Merrill Lynch First Franklin Mortgage
                                        Loan Trust, Mortgage Loan Asset-Backed
                                        Certificates, Series 2007-2,
                                        By its attorneys,

Dated: December 9, 2019
                                        /s/ John A. Doonan, Esq.
                                        John A. Doonan, Esq., Bar No. 3250
                                        Reneau J. Longoria, Esq., Bar No. 5746
                                        Attorneys for Plaintiff
                                        Doonan, Graves & Longoria, LLC
                                        100 Cummings Center, Suite 225D
                                        Beverly, MA 01915
                                        (978) 921-2670
                                        JAD@dgandl.com
                                        RJL@dgandl.com
